Fisher, J.,
delivered the opinion of the court.
This was a bill filed in the vice-chancery court, holden at Yazoo city, for the purpose of subjecting certain property to the payment of a judgment recovered by the complainants’ intestate against the defendant, Michael B. Wolf.
The original bill alleges that the defendant, Wolf, for the purpose of defrauding the complainant, purchased certain real and personal estate with his own money, and caused the title to be made to the said Hetty Wolf, wife of the defendant.
The defendants, and especially the wife, answered the bill, setting forth the manner in which her title was acquired, &c. After this answer was filed, the complainant filed an amended bill, alleging no new fact, but virtually making an issue upon the answer, and propounding certain interrogatories, which the defendant, Hetty Wolf, is prayed to be required to answer. This amendment being demurred to, the court sustained the demurrer; and we think properly so. No new or material fact is alleged; and, in short, the amendment is nothing more than what is denominated a fishing bill, averring nothing in a definite manner. It is nothing more than an attempt to take issue upon the answer.
Decree affirmed.